Citation Nr: 0916356	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-16 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for scoliosis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthritis of the 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1968 
to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran's service-connected scoliosis of the lumbar 
dorsal spine is manifest by a disability equating to no worse 
than:  forward flexion to 70 degrees; extension to 20 degrees 
with pain; left and right lateral flexion to 30 degrees; and 
left and right rotation to 20 degrees.

2.  The Veteran does not have arthritis of the spine that is 
attributable to his active military service; or that has been 
caused or made worse by his service-connected scoliosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected scoliosis of the lumbar dorsal spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic 
Code 5299-5237 (2008).


2.  The Veteran does not have arthritis of the spine that is 
the result of disease or injury incurred in or aggravated 
during active military service; or that is secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a September 2005 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claims.  In a June 2006 statement, 
the Veteran's representative demonstrated actual knowledge 
regarding the general criteria for assigning disability 
ratings, specifically referencing the applicable diagnostic 
code, and the criteria for assigning disability ratings and 
effective dates.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the September 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Cleveland VA Medical Center (VAMC); the Youngstown VAMC, and 
a Dr. E. as treatment providers.  Available records from 
those facilities were obtained.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.  Additionally, in July 2005, the Veteran was 
afforded a VA examination, the report of which is of record.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II.  Scoliosis

The Veteran contends that his scoliosis has been more 
disabling than indicated by the assigned rating.  He 
therefore contends that a higher rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's disability has been rated 10 percent disabling 
under the hyphenated Diagnostic Code 5299-5237.  The RO 
determined that there was no diagnostic code in the Rating 
Schedule that exactly matched the Veteran's disability.  The 
RO, therefore, assigned Diagnostic Code 5299 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99."  See 
38 C.F.R. § 4.20.  The RO determined that the most closely 
analogous diagnostic code was 38 C.F.R. § 4.17a, Diagnostic 
Code 5237, which pertains to lumbosacral strain.

Thus, the Veteran's disability is evaluated under the general 
rating formula for diseases and injuries of the spine, under 
which:  with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent 
rating is warranted where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted 
where there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted were there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted where there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.17a.

Following the rating criteria, note (1) provides:  evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2) provides:  [with respect to the thoracolumbar 
spine], for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion for the thoracolumbar spine 
is 240 degrees.  The normal range of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3) provides:  in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) provides:  round each range of motion measurement to 
the nearest five degrees.

Note (5) provides:  for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6) provides:  separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the Veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In December 2005, the Veteran was afforded a VA examination 
in connection with this claim.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner noted 
that the Veteran had a normal gait and experienced no 
weakness and no lack of endurance due to his disability.  In 
addition, the examiner noted that the Veteran did not 
experience any muscle spasms.  At the examination, the 
Veteran's range of motion was:  forward flexion to 70 
degrees; extension to 20 degrees with pain; left and right 
lateral flexion to 30 degrees; and left and right rotation to 
20 degrees.  The combined range of motion was 190 degrees.  
After repetitive motion, testing for pain, weakness, 
fatigability and incoordination showed no changes, with the 
same range of motion.  There were increased pains and some 
fatigue noted.  The examiner reviewed an x-ray report and 
found dextro rotary scoliosis of the thoracic spine and 
levoscoliosis of the lumbar spine.  The examiner diagnosed 
the Veteran with residuals of injury to the back with lumbar 
and dorsal scoliosis.

Based on the December 2005 VA examination, no greater than a 
10 percent rating is warranted.  A higher rating is not 
warranted because there is no evidence that:  the forward 
flexion of the thoracolumbar spine is limited to less than 60 
degrees; the combined range of motion of the thoracolumbar 
spine is limited to less than 120 degrees; there are muscle 
spasms, guarding, or localized tenderness resulting in 
abnormal gait, reversed lordosis, or abnormal kyphosis; or 
that there is ankylosis in any part of the spine as required 
under the general formula.  Although the Veteran does have 
scoliosis, there is no evidence that his scoliosis is the 
result of muscle spasms or guarding.  Further, repetitive 
testing did not result in decreased range of motion due to 
pain, weakness, fatigability and incoordination.  While there 
were increased pains and some fatigue noted, it did not 
result in any decrease in range of motion testing.  Thus, a 
10 percent rating is appropriate and a higher rating is not 
warranted for any period of the Veteran's claim.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5299-5237) (2008).

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's scoliosis has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claim of a rating in excess of 10 percent for 
scoliosis.  While the Board does not doubt the sincerity of 
his belief that the Veteran's disability has been more 
disabling than rated; as a lay person, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the severity of a disability in the context of the 
rating criteria.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for a higher evaluation for scoliosis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim for a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Arthritis of the Spine

In a July 2005 statement, the Veteran contends that his 
arthritis of the spine is due to his service-connected 
scoliosis.  Thus, the Veteran contends that service 
connection is warranted for arthritis of the spine.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

A review of the Veteran's STRs reveals that the Veteran was 
not treated for or diagnosed with arthritis of the spine in 
service.  The Veteran's August 1968 entrance examination 
report indicates that the Veteran had minimal scoliosis.  In 
addition, the Veteran's STRs reveal that the Veteran was 
discharged due to a June 1969 updated diagnosis that found 
idiopathic scoliosis.  However, there is no evidence of 
record to indicate that the Veteran had arthritis in service.  
In addition, the Veteran has not contended that his arthritis 
of the spine is the direct result of his active military 
service; rather, the Veteran claims entitlement to service 
connection for arthritis of the spine only as secondary to 
his service-connected scoliosis.  Thus, service connection is 
not warranted on a direct basis.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective 
evidence that the Veteran's arthritis of the spine manifested 
to a compensable degree within one year of the Veteran's 
separation from military service.  Thus, service connection 
for arthritis of the spine is not warranted on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In December 2005, the Veteran was afforded a VA examination 
in connection with this claim.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner reviewed 
an x-ray report and found minimal degenerative changes at 
vertebrae L3, L4, and L5.  The examiner concluded that the 
Veteran's arthritis of the spine is not the result of the 
Veteran's service-connected scoliosis.  The examiner reasoned 
that the Veteran's arthritis of the spine is more likely than 
not related to normal age progression.  Without a competent 
medical opinion linking the Veteran's arthritis of the spine 
to a service-connected disability, service connection may not 
be awarded.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claim of service connection.  While the Board does 
not doubt the sincerity of his belief that his arthritis of 
the spine is related to his service-connected disability; as 
a lay person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the diagnosis or etiology of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claim of 
service connection for arthritis of the spine must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 10 percent for scoliosis of the 
lumbar dorsal spine is denied.

Service connection for arthritis of the spine is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


